IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 23, 2008
                                     No. 08-30142
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

CARL PRATT

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:06-CV-1050
                            USDC No. 5:03-CR-50075


Before DAVIS, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
       Carl Pratt, federal prisoner # 11902-035, appeals the district court’s denial
of his motion for release pending the disposition of his 28 U.S.C. § 2255 motion.
Release pending disposition of a § 2255 motion will be granted only if (1) the
petitioner has raised a substantial constitutional claim upon which he has a high
probability of success, and (2) extraordinary or exceptional circumstances exist
which make the grant of bail necessary to make the habeas remedy effective.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 08-30142

Calley v. Callaway, 496 F.2d 701, 702 (5th Cir.1974). Regardless of the merits
of Pratt’s claims, upon which the district court has not yet ruled, Pratt has not
pointed to any “extraordinary or exceptional circumstances” which necessitate
his release to make the post-conviction remedy effective. The district court did
not err by denying Pratt’s motion for release.
      AFFIRMED.




                                       2